Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed March 3, 2022, has been entered.  Claims 1-4 and 7-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 3, 2021.

Response to Arguments
Applicant’s arguments, see page 6-8, in remarks filed March 3, 2022, with respect to Claims 1-4 and 7-20 have been fully considered and are persuasive.  The claim objection of claim 1 and claim rejections of claim 1-4 and 7-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amended claim 1  includes the claim limitations:  1) the filler material being in a compressed state between the outer sheath and the pressure tube, the pressure tube extending internally within the filler material, and 2) wherein the inner sheath contacts the bumper so as to hold a position of the filler material and pressure tube relative to the internal wounds.  All of these limitations, in combination with the rest of the claim 1 limitations, are not taught by the cited prior art nor does the cited prior art provide motivation to combine the elements of 1) and 2) above.
Amended claim 14 includes the claim limitations: 1) the filler material being compressed between an outer sheath and a pressure tube, the pressure tube extending the length of the filler material and 2) maintaining the position of the filler material during withdrawal of the outer sheath by contacting an inner sheath against a bumper located adjacent the filler material.  All of these limitations, in combination with the rest of the claim 1 limitations, are not taught by the cited prior art nor does the cited prior art provide motivation to combine the elements of 1) and 2) above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781